 



Exhibit 10.33

 

CONFIDENTIAL TREATMENT

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Execution Copy

 

CYSTIC FIBROSIS PROGRAM RELATED INVESTMENT AGREEMENT

 

by and between

 

Corbus Pharmaceuticals, Inc.

 

and

 

Cystic Fibrosis Foundation



 

 

 

 



Cystic Fibrosis Program Related Investment Agreement

 

ARTICLE I – DEFINITIONS 2     ARTICLE II – DEVELOPMENT PLAN 10     2.1
Commencement; Objective 10 2.2 Duration of the Development Plan 10 2.3
Development Diligence 10 2.4 Project Advisory Group 11 2.5 Delivery of
Information to the PAG 12       ARTICLE III – AWARD PAYMENTS; RECORDS 13     3.2
Records; Reporting Obligations; Audits 15       ARTICLE IV – COMMERCIALIZATION;
ROYALTIES 17     4.1 Development and Commercialization of a Product 17 4.2
Royalties 17 4.3 Warrants 19 4.4 Sales Reports 19 4.5 Transferee Liability 20  
    ARTICLE V – CONFIDENTIALITY 21     5.1 Confidentiality 21 5.2 Publicity; Use
of Name 23       ARTICLE VI – PUBLICATION 24     ARTICLE VII – INDEMNIFICATION
AND INSURANCE 25     7.1 Indemnification by Corbus 25 7.2 Claims Procedures 25
7.3 Participation; Assuming Control of the Defense 26 7.4 Insurance 26 7.5
Limitation of Liability 27       ARTICLE VIII – PATENTABLE INVENTIONS 27     8.1
Ownership 27 8.2 Exclusive License Grant 27 8.3 Preparation 28 8.4 Costs 28 8.5
Abandonment 28 8.6 No License 28       ARTICLE IX – TERM AND TERMINATION 29    
9.1 Term 29 9.2 Termination by CFF For Cause 29 9.3 Termination for CFF Breach
30 9.4 General Effect of Termination; Survival 30 9.5 Prior Agreement 30

 



  - i - 

 

 

ARTICLE X – REPRESENTATIONS AND WARRANTIES 31     10.1 Representations and
Warranties of Corbus 31 10.2 Representations and Warranties of CFF 31      
ARTICLE XI – MISCELLANEOUS PROVISIONS 31     11.1 Governing Law 31 11.2 Dispute
Resolution 32 11.3 Waiver 32 11.4 Force Majeure 32 11.5 Severability 33 11.6
Assignment 33 11.7 Counterparts 34 11.8 No Agency 34 11.9 Notice 34 11.10
Headings 36 11.11 Entire Agreement 36 11.12 No Impairment 36



 

Exhibits

Exhibit A – Development Plan

 

Exhibit B – Budget and Milestone Payments

 

Exhibit C - CFF Patents

 

Exhibit D – Warrants to CFF



 

  - ii - 

 

 

PROGRAM RELATED INVESTMENT AGREEMENT

 

This Agreement (this “Agreement”) is made on this 26th day of January, 2018 (the
“Effective Date”) by and between Corbus Pharmaceuticals, Inc. (“Corbus”), a
Delaware corporation, with its principal office at 100 River Ridge Drive,
Norwood, MA 02062, and Cystic Fibrosis Foundation (“CFF”), a nonprofit
corporation with its principal offices at 4550 Montgomery Ave, Bethesda,
Maryland, 20814. Corbus and CFF are each a “Party,” and, collectively, the
“Parties.”

 

WHEREAS, CFF’s principal charitable mission is the discovery and development of
drugs to cure or mitigate Cystic Fibrosis, to which CFF brings significant
scientific, human resources and financial support; and

 

WHEREAS, Corbus is developing Lenabasum for the treatment of rare, chronic and
serious inflammatory and fibrotic diseases including (i) systemic sclerosis (ii)
Cystic Fibrosis (iii) dermatomyositis and (iv) systemic lupus erythematosus; and

 

WHEREAS, Corbus desires to prepare for and conduct a Phase 2 Clinical Trial for
Lenabasum in cystic fibrosis patients; and

 

WHEREAS, CFF desires to provide an Award to fund the Phase 2 Clinical Trial on
the terms and conditions set forth in this Agreement and Corbus desires to
accept the Award;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

 

 



 

ARTICLE I – DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Article 1 shall have
the following meanings whether used in their singular or plural forms. Use of
the singular shall include the plural and vice versa, unless the context
requires otherwise:

 

1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly, by itself or through one or more intermediaries,
controls, or is controlled by, or is under direct or indirect common control
with, such Person. The term “control” as used in this Section 1.1 means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Control will be presumed if one Person
owns, either of record or beneficially, more than fifty percent (50%) of the
voting stock of any other Person.

 

1.2 “Agreement” means this agreement, together with all appendices, exhibits and
schedules hereto, and as the same may be amended or supplemented from time to
time hereafter by a written agreement duly executed by authorized
representatives of each Party hereto.

 

1.3 “Applicable Laws” shall mean the applicable laws of any jurisdiction which
are applicable to any of the Parties or their respective Affiliates in carrying
out activities hereunder or to which any of the Parties or their respective
Affiliates in carrying out the activities hereunder is subject, and shall
include all statutes, enactments, acts of legislature, laws, ordinances, rules,
regulations, notifications, guidelines, policies, directions, directives and
orders of any statutory authority, tribunal, board, or court or any central or
state government or local authority or other governmental entity in such
jurisdictions.

 

1.4 “Approval” shall mean all approvals from the relevant Regulatory Authority
in a given country necessary to market and sell a pharmaceutical product in such
country, including pricing and reimbursement approvals if required for marketing
or sale of such product in such country.

 

1.5 “Approval Date” shall mean the date on which an Approval is granted by a
relevant Regulatory Authority for the Product.



 

  -2- 

 

 

1.6 “Award” shall mean the total amount of funding CFF provides to Corbus
pursuant to this Agreement, provided that the Award shall not exceed Twenty-Five
Million Dollars ($25 million).

 

1.7 “Budget” shall mean the total amount of monies estimated and agreed to by
the Parties for the costs and expenses of the Phase 2 Clinical Trial as set
forth in the Development Plan as shown on Exhibit B, which (a) may be amended
from time to time solely upon the mutual written agreement of the Parties, and
(b) shall detail the projected allocation and use of: the funds to be paid by
CFF to Corbus with respect of the Award.

 

1.8 “CFF” shall have the meaning set forth in the preamble of this Agreement.

 

1.9 “CFF Designees” shall have the meaning set forth in Section 2.4.1.

 

1.10 “CFF Indemnitee” shall have the meaning set forth in Section 7.1.

 

1.11 “CFF Patents” shall mean any Patents Controlled by CFF or its Affiliates
relating to the Phase 2 Clinical Trial and directed to a CFF Sole Invention
which CFF Patents are set forth on Exhibit C.

 

1.12 “CFF Sole Invention” shall have the meaning set forth in Section 8.1.

 

1.13 “Change of Control” shall mean the consummation of a transaction, whether
in a single transaction or in a series of related and substantially
contemporaneous transactions, constituting (i) a merger, share exchange or other
reorganization, (ii) the sale by one or more stockholders of a majority of the
voting power of Corbus, or (iii) a sale of all or substantially all of the
assets of Corbus (or that portion of its assets related to the subject matter of
this Agreement), in which the stockholders of Corbus immediately prior to such
transaction do not own a majority of the voting power of the acquiring,
surviving or successor entity, as the case may be, provided that a Change of
Control shall not include a bona fide financing transaction for the benefit of
Corbus (i.e. in which Corbus raises capital for general working or business
purposes) in which voting control of Corbus transfers to one or more persons who
acquire shares of Corbus and the existing Corbus shareholders receive no
consideration directly or indirectly in connection with the transaction.



 

  -3- 

 

 

1.14 “Commercially Reasonable Efforts” shall mean the level of effort, expertise
and resources that is substantially and materially consistent with industry
standards for companies of similar size and financial resources to develop and
commercialize the Product, provided such effort is technically and commercially
feasible, devoting the degree of attention and diligence to such efforts that
are substantially and materially consistent with industry standards for a
product at a comparable stage of development with similar market potential, and
taking into account, with limitation issues of safety and efficacy, proprietary
position, the regulatory environment, and other relevant scientific and
commercial factors for companies of similar size and financial resources.

 

1.15 “Confidential Information” shall have the meaning set forth in Section
5.1.1.

 

1.16 “Controlled” (except in the context of Section 1.1) shall mean the legal
authority or right of a Party hereto to grant a license or sublicense of
intellectual property rights to another party, without breaching the terms of
any agreement with a Third Party.

 

1.17 “Corbus Designees” shall have the meaning set forth in Section 2.4.1.

 

1.18 “Corbus Patents” shall mean any Patents Controlled by Corbus or its
Affiliates claiming Corbus Development Plan Technology and directed to a Corbus
Sole Invention.

 

1.19 “Corbus Sole Invention” shall have the meaning set forth in Section 8.1.

 

1.20 “Cystic Fibrosis” or “CF” shall mean any one and/or all of the human
diseases commonly known as cystic fibrosis.

 

1.21 “Default” shall have the meaning set forth in Section 9.2.

 

1.22 “Development Plan” shall mean the Development Plan attached hereto in
Exhibit A, which shall cover the work performed under the Agreement until the
Development Plan Completion Date.

 

  -4- 

 



 

1.23 “Development Plan Technology” shall mean all intellectual property, data,
technical information, know-how, inventions (whether or not patented), trade
secrets, laboratory notebooks, processes and methods at any time discovered or
developed in the performance of the Development Plan under this Agreement.

 

1.24 “Development Plan Completion Date” shall mean the date on which the last
milestone specified in Exhibit B has been completed.

 

1.25 “Discloser” shall have the meaning set forth in Section 5.1.2.

 

1.26 “Disposition Royalty” shall have the meaning set forth in Section 4.2.3.

 

1.27 “Disposition Transaction” shall have the meaning set forth in Section
4.2.3.

 

1.28 “Dispute” shall have the meaning set forth in Section 11.2.1.

 

1.29 “Dollars” shall have the meaning set forth in Section 3.1.1.

 

1.30 “Effective Date” shall mean the date set forth in the first paragraph of
this Agreement.

 

1.31 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency having regulatory jurisdiction over the manufacture,
distribution and sale of drugs in the United States, and its territories and
possessions.

 

1.32 “Field” shall mean the use of the Product for the treatment or prevention
of Cystic Fibrosis, asbestosis, bronchiectasis, byssinosis, chronic
bronchitis/COPD hypersensitivity pneumonitis, pneumoconiosis, primary ciliary
dyskinesia, sarcoidosis and silicosis.

 

1.33 “First Commercial Sale” shall mean the first sale of a Product by Corbus or
an Affiliate, licensee, sublicensee, transferee or successor of Corbus in a
country in the Territory following Approval of the Product in that country or,
if no such Approval or similar marketing approval is required, the date upon
which a Product is first commercially sold in that country in an arms-length
transaction. For clarity, the supply of a Product as part of a compassionate use
or sampling program shall not constitute a First Commercial Sale.



 

  -5- 

 

 

1.34 “GAAP” shall mean generally accepted accounting principles consistently
applied.

 

1.35 “IND” shall mean the investigational new drug application filed with
respect to a Product with the FDA pursuant to Part 312 of Title 21 of the U.S.
Code of Federal Regulations, including any amendments thereto.

 

1.36 “Interest” shall mean the Prime Rate plus five (5) percentage points.

 

1.37 “Joint Invention” shall have the meaning set forth in Section 8.1.

 

1.38 “Joint Patents” shall mean any Patents Controlled by Corbus and CFF or
their respective Affiliates claiming Development Plan Technology and directed to
a Joint Invention.

 

1.39 “Losses” shall have the meaning set forth in Section 7.1.

 

1.40 “Major Market” shall mean Canada, Israel, any member country of the
European Union, and the United Kingdom (if it ceases to be a member of the
European Union).

 

1.41 “Net Sales” shall mean the gross amounts invoiced for sales or other
dispositions of the Product to Third Parties (excluding, for the avoidance of
doubt, any sales to Related Parties for resale), less the following deductions
actually incurred, allowed, paid, accrued or otherwise specifically allocated to
sales of Product in the Field and for Non-Field Indications (as applicable)
less: (a) customary trade discounts, including trade, cash and quantity
discounts or rebates credits or refunds, actually allowed or taken; (b) credits
or allowances actually granted or made for rejection of or return of previously
sold Products in the Field or Non-Field Products (as applicable), including
recalls, or for retroactive price reductions and billing errors or for stocking
allowances; (c) governmental and other rebates (or credits or other equivalents
thereof) actually granted to managed health care organizations, commercial
insurance companies, pharmacy benefit managers (or equivalents thereof),
distributors, national, state/provincial, local, and other governments, their
agencies and purchasers, and reimbursers, or to trade customers; (d) reasonable
fees paid to wholesalers, distributors, selling agents (excluding sales
representatives of the Selling Party), group purchasing organizations, Third
Party payors, other contractees and managed care entities, in each case with
respect to the Product in the Field or Non-Field Indications (as applicable);
(e) charges separately invoiced for freight, insurance, transportation, postage
and handling; (f) taxes, custom duties or other governmental charges (including
any tax such as a value added or similar tax or government charge but excluding
what is commonly known as income tax) levied on or measured by the billing
amount for Products in the Field or Non-Field Indications (as applicable), as
adjusted for rebates and refunds; (g) bad debts or provision for bad debts
deductions actually written off during the applicable accounting period; and (h)
any other specifically identifiable amounts included in the Product’s gross
invoice price that should be credited for reasons substantially equivalent to
those listed above; all as determined in accordance with the selling Party’s
usual and customary accounting methods, which are in accordance with GAAP. In no
event shall any particular amount identified above be deducted more than once in
calculating Net Sales (i.e., no “double counting” of deductions).



 

  -6- 

 

 

In the case of any sale or other disposal for value, such as barter or
counter-trade, of any Product, or part thereof, other than in an arm’s length
transaction exclusively for money, Net Sales shall be calculated as above on the
value of the consideration received.

 

1.42 “Non-Field Product” shall mean any pharmaceutical composition or
preparation (in any and all dosage forms) in final form containing Lenabasum or
any derivative thereof that is approved or being developed for a Non-Field
Indication. For clarity, different formulations or dosage strengths of a given
Non-Field Product shall be considered the same Non-Field Product for purposes of
this Agreement. In addition, the Parties acknowledge that the same product may
be both a Product for use in the Field and a Non-Field Product (i.e., where such
product has more than one indication such that it is for use in the Field and
for Non-Field Indications).

 

  -7- 

 

 

1.43 “Non-Field Indication” shall mean the treatment or prevention of any
disease in humans other than those in the Field.

 

1.44 “Non-Publishing Party” shall have the meaning set forth in Section 6.

 

1.45 “Party(ies)” shall have the meaning set forth in the preamble of this
Agreement.

 

1.46 “Patents” means all existing patents and patent applications and all patent
applications hereafter filed, including any continuation, continuation-in-part,
division, provisional, priority, or any substitute applications, any patent
issued with respect to any such patent applications, any reissue, reexamination,
renewal or extension (including any supplementary protection certificate) of any
such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing.

 

1.47 “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

 

1.48 “Phase 2 Clinical Trial” shall mean a multicenter, randomized, double
blind, placebo-controlled Phase 2 clinical trial to evaluate the efficacy and
safety of Lenabasum in the treatment of cystic fibrosis which shall be conducted
pursuant to the Development Plan.

 

1.49 “Prime Rate” shall mean the average prime rate published in the Wall Street
Journal during the relevant period (calculated by dividing (a) the sum of the
prime rates for each of the days during the relevant period, by (b) the number
of days in the relevant period).

 

1.50 “Prior Agreement” shall mean the agreement of April 9, 2015 entered into by
the Parties.

 

1.51 “Product” means Lenabasum in any form, dosage or preparation in finished
form, and any derivative thereof.

 

  -8- 

 

 

1.52 “Project Advisory Group” or “PAG” shall have the meaning set forth in
Section 2.4.1.

 

1.53 “Publishing Party” shall have the meaning set forth in Article VI.

 

1.54 “Recipient” shall have the meaning set forth in Section 5.1.2.

 

1.55 “Recipient Notice Requirement” shall have the meaning set forth in Section
5.1.3.

 

1.56 “Regulatory Authority” shall mean any country, federal, supranational,
state or local regulatory agency, department, bureau or other governmental or
regulatory authority having the administrative authority to regulate the
development or marketing of pharmaceutical products in any country or other
jurisdiction.

 

1.57 “Results” shall have the meaning set forth in Article VI.

 

1.58 “Securities Regulatory Authority” shall have the meaning set forth in
Section 5.1.3.

 

1.59 “Share Election” shall have the meaning set forth in Section 4.2.1.

 

1.60 “Territory” shall mean worldwide.

 

1.61 “Third Party” shall mean any Person which is not a Party or an Affiliate of
any Party to this Agreement.

 

1.62 “Trading Day” shall mean any day in which the stock exchange on which
Corbus shares are regularly traded is open.



 

  -9- 

 

 

ARTICLE II – DEVELOPMENT PLAN

 

2.1 Commencement; Objective. The objective of the Phase 2 Clinical Trial will be
to establish clinical proof of principal and to obtain sufficient information of
the Product’s safety and efficacy in the Field to permit the design of further
clinical studies and that would satisfy the requirements of 21 CFR 312.21(b).
Corbus shall be solely responsible for the conduct of the Phase 2 Clinical Trial
as set forth in the Development Plan. CFF shall provide the financial support
hereinafter specified, consultation and advice as provided herein through its
participation on the PAG as provided below.

 

2.2 Duration of the Development Plan. The Development Plan shall commence on the
Effective Date and shall conclude on the Development Plan Completion Date,
unless extended by mutual agreement of the Parties, or unless earlier terminated
in accordance with the provisions of Article IX hereof.

 

2.3 Development Diligence.

 

2.3.1 Generally. Corbus shall use Commercially Reasonable Efforts to conduct the
Phase 2 Clinical Trial pursuant to the Development Plan. In furtherance of the
foregoing, and in accordance with the terms and conditions of this Agreement
(including, without limitation, Section 2.3.2 below), Corbus shall commit (i)
the level of staffing required by the Development Plan, with such staff that
possess the necessary experience, training and scientific expertise in order for
Corbus to fulfill its obligations hereunder, and (ii) the infrastructure (e.g.,
laboratories, offices, equipment and facilities) required by the Development
Plan.

 

2.3.2 Obligations of Corbus. Subject to the terms and conditions of this
Agreement, and without limiting the generality of Section 2.3.1 above, Corbus
shall be solely responsible for the sponsorship, conduct and oversight of the
Phase 2 Clinical Trial as set forth in the Development Plan, which such
responsibilities shall include, without limitation, utilizing Commercially
Reasonable Efforts to perform its obligations hereunder and complete the Phase 2
Clinical Trial in a timely fashion so as to enable the possibility of further
development and commercialization of the Product in the Field in accordance with
Section 4.1; and responding to all reasonable requests and inquiries of CFF for
information in possession of Corbus regarding any of the subject matter hereof.



 

  -10- 

 

 

2.4 Project Advisory Group.

 

2.4.1 Composition and Purposes. During the term of the Development Plan, a
Program Advisory Group (“PAG”) shall facilitate communication between the
Parties, and make recommendations, with respect to the Development Plan. The PAG
shall consist of four (4) members, two (2) of whom shall be designated by Corbus
(the “Corbus Designees”), and two (2) of whom shall be designated by CFF (the
“CFF Designees”). Each Party (i) shall select a Program Coordinator from among
its designees to the PAG (who may be changed at any time or from time to time by
such Party), and (ii) may change any of its designees to the PAG at any time or
from time to time. The Program Coordinator of Corbus shall serve as the
Chairperson of the PAG.

 

Without limiting the generality of the foregoing, the PAG shall:

 

(a) consider, review, reevaluate and discuss the Development Plan, evaluate any
proposed revisions or modifications by either Party to the Development Plan, and
give its recommendations regarding any proposed amendments to the Development
Plan;

 

(b) monitor the progress of the Development Plan, and make recommendations to
Corbus’s team as needed on next steps to implement the Development Plan; and

 

(c) determine that the Award has been used as set forth in the Development Plan.

 

The PAG shall terminate on the First Commercial Sale of a Product in the Field
or in the event Corbus determines to discontinue development of the Product for
use in the Field.

 

  -11- 

 

 

2.4.2 Meetings. The PAG shall meet no less frequently than once in each three
(3) month period; provided, however, that the PAG may meet more or less
frequently upon mutual agreement of the Program Coordinators. The first meeting
of the PAG shall be held within ninety (90) days of the Effective Date. Meetings
of the PAG shall be held at such times and locations as may be mutually agreed
by the Program Coordinators, which times and locations shall be communicated in
writing (including, without limitation, by email) to the other members of the
PAG with reasonable advance notice of the meeting. At least one (1) Corbus
Designee and one (1) CFF Designee shall be required to participate in a meeting
for such meeting to be deemed a quorum. So long as a quorum is present at a
meeting, the PAG may make, or decide to make, recommendations to Corbus, or
take, or decide to take, such actions as are within the scope of the PAG’s
authority hereunder. Members of the PAG may attend each meeting either in person
or by means of telephone or other telecommunications device that allows all
participants to hear and speak at such meeting simultaneously. At least ten (10)
business days prior to each meeting, Corbus shall deliver (including by email)
to CFF a written report detailing the progress made on the Development Plan
since the last meeting of the PAG. Within twenty (20) days after the date of
each meeting, the Corbus Designees shall prepare and deliver (including by
email) to the CFF Designees written minutes of such meeting setting forth in
detail all discussions and/or recommendations of the PAG made at such meeting,
which such minutes shall be subject to the prior approval of CFF’s Program
Coordinator.

 

2.4.3 Discussions/Recommendations. As a general matter, and except as otherwise
provided for herein, the PAG shall discuss the items set forth in Section 2.4.1,
make unanimous, non-binding recommendations to Corbus as a result of such
discussions, and facilitate communication between the Parties with respect to
the Development Plan.

 

2.4.4 Expenses. Each Party shall pay its own expenses (including travel and
lodging expenses) incurred in connection with its participation on the PAG.

 

2.5 Delivery of Information to the PAG. Corbus shall deliver to each PAG member
such information and other data as soon as practicable following its
availability as is necessary to facilitate mutual understanding of the status
of, and developments relating to, the Development Plan.

 

  -12- 

 

 

ARTICLE III – AWARD PAYMENTS; RECORDS

 

3.1.1 Award Grant and Payments. In accordance with the terms, and subject to the
conditions, set forth in this Agreement, CFF hereby grants the Award to Corbus
and Corbus accepts such Award. Corbus shall send invoices in United States
Dollars (“Dollars”) to CFF for payment of the Award in accordance with the
milestones set forth in Exhibit B. CFF shall pay amounts invoiced by Corbus
within [*] days of the receipt of the invoice for amounts expended in accordance
with the Budget and milestone schedule. Except as expressly provided in Sections
4.2.1 (a) and (b), all payments to be made hereunder (including, without
limitation, pursuant to Article IV) shall be made in Dollars and, at the option
and direction of the receiving party, shall be made by cashier’s or certified
check or by wire transfer of immediately available funds.

 

3.1.2 Limitations. Notwithstanding Section 3.1.1 above or any contrary provision
contained herein, CFF shall not be required to make any payment or additional
payment in respect of the Award:

 

(a) To the extent amounts paid hereunder would exceed of Twenty-Five Million
Dollars ($25 million);

 

(b) unless at the time such payment is due, the Development Plan is in material
compliance with all Applicable Laws;

 

(c) upon the occurrence and/or during the continuance of any uncured default
and/or any material breach by Corbus of any of its covenants or obligations
under this Agreement (including, without limitation, Corbus’s obligations under
Sections 3.1.3 and 3.1.4 below);

 

  -13- 

 

 

(d) if a case or proceeding (i) under the bankruptcy laws of the United States,
or relevant non-U.S. law, now or hereafter in effect is filed against Corbus or
all or substantially all of its assets and such petition or application is not
dismissed within sixty (60) days after the date of its filing or Corbus shall
file any answer admitting and not contesting such petition, or (ii) under the
bankruptcy laws of the United States, or relevant non-U.S. law, now or hereafter
in effect or under any insolvency, reorganization, receivership, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or equity) is filed by Corbus for all or substantially all of
its assets; and/or

 

(e) if this Agreement is terminated by either Party in accordance with Article
IX.

 

3.1.3 Budget. Corbus hereby covenants and agrees to use the Award funds provided
by CFF to Corbus hereunder to fund the Phase 2 Clinical Trial in accordance with
the Budget (including, without limitation, making applicable payments to
subcontractors and vendors) and Development.

 

3.1.4 Competition. Corbus hereby agrees and acknowledges that nothing contained
herein shall restrict or prevent CFF’s ability to provide funding to, or take
any other action with respect to, any Person that competes with a Product, the
business, operations, and/or Development Plan of Corbus; and Corbus hereby
waives any claim against CFF with respect to any such competing activities;
provided, however, that CFF shall use Corbus Confidential Information only in
accordance with the provisions of this Agreement, and Corbus does not waive any
claims relating to use or misuse of Corbus Confidential Information not in
accordance with this Agreement.

 

  -14- 

 

 

3.2 Records; Reporting Obligations; Audits.

 

3.2.1 Records. Corbus shall prepare and maintain complete and accurate books and
records in connection with the Development Plan in accordance with GAAP
(including financial records of expenditures under the Award) and the
development and commercialization of any Product, and shall keep all such books
and records in a manner that is consistent with its document retention policy.
CFF shall have the right to inspect such books and records at the offices of
Corbus during normal business hours.

 

3.2.2 Response to Inquiries. Corbus personnel (including, without limitation,
licensees, sublicensees, transferees, successors and subcontractors) shall be
available to discuss (whether in person or via telephone) with CFF the books and
records and/or reports delivered by Corbus to CFF at such time or times as CFF
may reasonably request.

 

3.2.3 Audit. At the request of CFF, from time to time prior to the first
anniversary of the Development Plan Completion Date, Corbus shall permit agents
of an independent, certified public accounting firm appointed by CFF, upon
reasonable notice, but not more often than once a year, to audit and examine
such books and records of Corbus as may be necessary for verifying Corbus’s
compliance with the terms and conditions hereunder. Any and all records audited
and examined by agents of such accounting firm shall be deemed Corbus’s
Confidential Information. CFF shall pay the costs of such audit and examination
of the books and records of Corbus, provided, however, that, if such audit and
examination reveal a material breach of this Agreement or a material discrepancy
with respect to other information previously provided by Corbus to CFF, then the
costs of such audit and examination shall be borne by Corbus and Corbus shall
reimburse CFF for all of the costs and expenses incurred by CFF in connection
with such audit and examination.

 

  -15- 

 



 

3.2.4 Reports; Notices. Corbus shall furnish to CFF the following reports and/or
notices:

 

(a) As soon as practicable, and in any event within sixty (60) days after the
end of each calendar quarter (including the calendar quarter ending December
31), financial reports which describe the use of the Award funds (including,
without limitation, a detailed breakdown of the actual costs of the Development
Plan and how such Award funds have been allocated and in fact used in respect of
the Development Plan), the progress made toward achieving the purposes of the
Development Plan, and the development of any Product, and any other information
in possession of Corbus that CFF reasonably requests.

 

(b) As soon as practicable after the Development Plan Completion Date, a closing
report customary for a Development Plan at such stage of development which shall
(i) be prepared by Corbus or a Corbus-approved Third Party, (ii) be reasonably
satisfactory to CFF, and (iii) set forth Corbus’s final analysis, summary
tables, data listings, results and conclusions from the Development Plan and
such other information and materials as CFF may reasonably request.

 

(c) As soon as practicable, and in any event within sixty (60) days after
January 1 and June 1 of each fiscal year following the Development Plan
Completion Date, progress reports and status updates on Corbus’s activities with
respect to the Development Plan Technology and/or a Product including, without
limitation, the development and/or commercialization of any Products, Corbus’s
compliance with the terms of this Agreement, and any other information that CFF
reasonably requests. Corbus shall include the requirements of this Section
3.2.4(c) in any agreements with sublicensees relating to the development and/or
commercialization of any Products.



 

  -16- 

 

 

ARTICLE IV – COMMERCIALIZATION; ROYALTIES

 

4.1 Development and Commercialization of a Product

 

4.1.1 Development and Commercialization of a Product. Corbus shall use
Commercially Reasonable Efforts to develop and commercialize the Product in the
United States and in one of the other Major Markets; provided however that
nothing contained herein shall require Corbus to initiate any other clinical
trials (other than the Phase 2 Clinical Trial described herein) for the Product
in the Field.

 

4.1.2 Commercialization of Product. Corbus and/or its Affiliates, licensees,
sublicensees, transferees and successors shall have the exclusive rights to
develop, commercialize, market, sell and distribute any or all Products
throughout the Territory.

 

4.2 Royalties. Corbus shall make the following payments to CFF:

 

4.2.1 Approval Royalties. Corbus shall make the following royalty payments to
CFF in the event of the following Approvals:

 

(a) A royalty payment equal to one and one-half (1.5) times the amount of the
Award, such royalty to be paid by Corbus to CFF within sixty (60) days of the
first Approval of the Product in the United States; and

 

(b) A royalty payment equal to one and one-half (1.5) times the amount of the
Award such royalty to be paid by Corbus to CFF within sixty (60) days of the
first Approval of the Product in a Major Market.

 

  -17- 

 

 



The first milestone payment due under Section 4.2.1(a) or (b), as the case may
be, may be made in cash or, at Corbus’s election, made by notice to CFF within
ten (10) days after such Approval, in Corbus shares (the “Share Election”),
provided, however, that the Share Election shall no longer be applicable after a
Change of Control. If Corbus makes the Share Election: (i) such payment shall be
made to the extent available in registered Corbus common shares that can be sold
by CFF on the stock exchange on which Corbus is customarily traded immediately
following such transfer of shares to CFF or (ii) if such registered shares are
not available, Corbus shall register such shares within sixty (60) days of the
Share Election. The Corbus shares transferred to CFF as a result of the Share
Election shall be determined in accordance with the following sentence to be of
equal value to the cash payment otherwise due. If Corbus makes the Share
Election, the number of shares transferred to CFF shall be determined by (A)
dividing an amount equal to 1.5 times the Award by (B) the average share price
of Corbus shares determined by adding the closing prices of Corbus shares on
each of the five (5) Trading Days prior to the relevant Approval plus the
closing prices of Corbus shares on the Approval date and each of the four (4)
Trading Days thereafter, and dividing such sum by ten 10; provided that, if the
Approval date is not a Trading Day, the fifth (5th) Trading Day after the
Approval date shall be used for purposes of the foregoing calculation; and
further provided, if Corbus must register the Shares after the Share Election,
and if the shares on the effective date of their registration have a lower
market value on the date such shares are registered than the average price
calculated in accordance with (B) above, Corbus shall transfer such additional
registered shares to CFF on the effective date of such registration as are
necessary to provide CFF with a payment equal to such average.

 

4.2.2 Royalty on Net Sales. Corbus shall pay to CFF:

 

(a) A royalty equal to two and one-half percent (2.5%) of Net Sales of the
Product in the Field within sixty (60) days after any quarter in which such Net
Sales occur; and

 

(b) A royalty equal to one percent (1.0%) of the Net Sales of Non-Field Products
within sixty (60) days after any quarter in which such Net Sales occur.

 

  -18- 

 

 

4.2.3 Disposition Payment. A royalty equal to ten percent (10%) of any amount
Corbus and its shareholders receive in connection with the license, sale, or
other transfer to a Third Party of the Product and/or Development Plan
Technology (a “Disposition Royalty”) and a Change of Control (collectively, a
“Disposition Transaction”), whether such amounts are received by Corbus upfront,
in subsequent milestone payments, or other payment prior to the First Commercial
Sale, provided, however, that the Disposition Royalty shall not exceed five (5)
times the amount of the Award, and shall be credited against the royalties on
Net Sales otherwise due under Section 4.2.2 until the full amount of the
Disposition Payment has been offset against such royalties . The Disposition
Payment[s] shall be made to CFF with sixty (60) days after Corbus receives any
amount attributable to a Disposition Transaction. Corbus shall notify CFF
promptly of any Disposition Transaction.

 

4.3 Warrants. In addition to the royalties specified in Section 4.2, Corbus
Pharmaceuticals Holdings, Inc. hereby awards to CFF warrants entitling CFF upon
exercise to one-million (1,000,000) Corbus common shares. Such warrants shall be
subject to the terms specified in Exhibit D to this Agreement.

 

4.4 Sales Reports.

 

4.4.1 Reports. Commencing upon Approval of a Product and ending upon the last
payment of all royalties under Section 4.2.2, within sixty (60) days after the
end of each quarter, Corbus shall furnish or cause to be furnished to CFF a
written sales report or reports covering the relevant period setting forth in
detail the Net Sales of Product during such period divided into sales inside the
Field and for Non-Field Indications. With respect to sales of Products invoiced
in Dollars, the Net Sales amounts and the amounts due to CFF hereunder shall be
expressed in Dollars. With respect to sales of Products invoiced in a currency
other than Dollars, the Net Sales and amounts due to CFF hereunder shall be
expressed in the domestic currency of the party making the sale, together with
the Dollar equivalent of the amount payable to CFF, calculated by translating
foreign currency sales into Dollars in accordance with Corbus’s accounting
policies. If any licensee or sublicensee makes any sales invoiced in a currency
other than its domestic currency, the Net Sales shall be converted to its
domestic currency in accordance with the licensee’s or sublicensee’s normal
accounting principles. Corbus shall keep accurate records in sufficient detail
to enable the amounts due hereunder to be determined and to be verified by CFF.

 

  -19- 

 

 

4.4.2 Independent Accountant. Upon the written request of CFF, at CFF’s expense
and not more than one time in the twelve (12) month period following the receipt
by CFF of the report required under Section 4.4.1, Corbus shall permit an
independent accountant selected by CFF to have access during normal business
hours to those records of Corbus as may be reasonably necessary to verify the
accuracy of the report furnished by Corbus pursuant to this Section 4.4. CFF
shall pay the cost of any such examination, provided, however, that if such
examination determines that actual Net Sales were five percent (5%) or greater
than the amount reported by Corbus to CFF, in addition to promptly paying CFF
for any additional royalty then due, Corbus shall reimburse CFF for its
reasonable and documented expenses associated with such examination.

 

4.4.3 Interest. In case of any delay in payment by Corbus to CFF not occasioned
by force majeure in accordance with Section 11.4, Interest shall be calculated
from the tenth (10th) day after the date upon which the applicable payment first
becomes due from Corbus.

 

4.5 Transferee Liability. In the event of a license, sale or other transfer of
the Product and/or Development Plan Technology, Corbus shall cause the licensee,
buyer or other transferee to agree to be jointly and severally liable with
Corbus for the royalties specified in Section 4.1 and 4.2, and failing that,
such license, sale or other transfer shall be null and void.

 

  -20- 

 



 

ARTICLE V – CONFIDENTIALITY

 

5.1 Confidentiality.

 

5.1.1 Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean all information Recipient received from
the Discloser in connection with this Agreement, including (a) the financial
terms of this Agreement and any other terms of this Agreement that a Party
believes disclosure of which would be harmful to it, and (b) any other trade
secrets, confidential or proprietary information, or any other knowledge,
information, data, reports, documents or materials, owned, developed or
possessed by Discloser(as defined below) whether in tangible or intangible form,
the confidentiality of which Discloser takes reasonable measures to protect.
“Confidential Information” shall not, however, include any information of
Discloser that: (a) is already known to Recipient (as defined below) at the time
of its disclosure; (b) becomes publicly known through no wrongful act of
Recipient; (c) is received from a Third Party free to disclose it to Recipient
and without any obligations to Discloser to keep confidential; (d) is
independently developed by Recipient without use of the Confidential
Information; or (e) is communicated to a Third Party without confidentiality
requirements with express written consent of Discloser.

 

5.1.2 Non-Disclosure. During the term of this Agreement and for a period of five
(5) years thereafter, each Party (“Recipient”) shall hold all Confidential
Information it receives or received from the other Party (“Discloser”) in strict
confidence, and, other than as provided herein or without first obtaining the
prior written consent of Discloser, Recipient shall not disclose any
Confidential Information of Discloser to any Person, except to directors,
officers, employees, consultants, committee members, volunteers, contractors,
subcontractors, licensees, sublicensees, accountants or counsel of Recipient who
have a need to know, who are subject to terms of confidentiality that are no
less stringent than such confidentiality terms under this Agreement and who have
been informed of the confidential nature of the information. Recipient shall use
not less than a reasonable degree of care to protect such Confidential
Information of Discloser.



 

  -21- 

 

 

5.1.3 Required Disclosure. Notwithstanding Section 5.1.2 above, Recipient’s
disclosure of Confidential Information shall not be prohibited if such
disclosure is required by a legally binding requirement; provided, however,
that, Recipient shall have first given prompt notice to Discloser of any
possible requirement and Discloser shall have been afforded a reasonable
opportunity to prevent or limit such disclosure (the “Recipient Notice
Requirement”); provided, further, that the Recipient Notice Requirement shall
not apply to proceedings which, by applicable law, are of a nature that the
existence of such proceedings may not be disclosed or made public in which case
Recipient shall take all legally available measures to minimize or avoid the
public disclosure of Discloser Confidential Information. In the event that
Recipient discloses any Discloser Confidential Information pursuant to the
immediately preceding sentence, Recipient shall cooperate with Discloser, at
Discloser’s sole cost and expense, in the prosecution of any appeal that
Discloser decides to pursue. For any disclosures of this Agreement required by
the Securities and Exchange Commission or other body regulating Corbus’s or its
Affiliates’ securities (“Securities Regulatory Authority”), Corbus shall
exercise good faith efforts to give confidential treatment of the information
described in Section 5.1.1, and Corbus shall provide CFF with contemporaneous
copies of the requests for confidential treatment filed with such Securities
Regulatory Authority.

 

5.1.4 No Use of Confidential Information. Recipient hereby agrees and
acknowledges that, other than as provided herein or without first obtaining
Discloser’s prior written consent, Recipient shall not use any of Discloser’s
Confidential Information.

 

  -22- 

 



 

5.2 Publicity; Use of Name.

 

5.2.1 Mutual Agreement. The Parties shall mutually agree upon the timing and
content of any initial press release or other public announcement relating to
this Agreement and the transactions contemplated herein.

 

5.2.2 Prior Written Consent. Except to the extent already disclosed in the
initial press release or other public announcement referenced in Section 5.2.1
above, and except as may be otherwise provided herein, neither Party shall issue
any press release or make any public announcement concerning the terms of this
Agreement or the transactions described herein without the prior written consent
of the other Party, which such consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that it shall not be unreasonable for
any Party to withhold consent with respect to any press release or public
announcement containing any of such Party’s Confidential Information; and,
provided, further, that this Section 5.2.2 shall not preclude any Party from
issuing any such press release or making any such public announcement if such
Party reasonably believes that any such release or announcement is (a) legally
required by Applicable Laws, or (b) required by the rules of any stock exchange
on which such Party’s (or such Party’s Affiliates’) securities are listed.

 

5.2.3 Advanced Written Copy. In each instance, the Party desiring to issue any
press release or to make any public announcement shall provide the other Party
with a written copy of the proposed release or announcement in sufficient time
prior to public release to allow such other Party to comment upon such release
or announcement prior to its public release. In addition, each press release
and/or public announcement issued or made pursuant to this Section 5.2 shall
include CFF-approved language acknowledging CFF’s funding of the Development
Plan.

 

5.2.4 Trademark and Logos. Except as may be otherwise provided herein, neither
Party shall have any right, express or implied, to use in any manner the name or
other designation of the other Party or any other trade name, trademark or logos
of the other Party for any purpose.



 

  -23- 

 

 

5.2.5 Permitted Use of Name and Logo. Notwithstanding the foregoing or any
contrary provision contained herein, in connection with: (a) any description by
CFF of its portfolio and of its industry discovery and Development Plan, and/or
(b) CFF’s fundraising activities, marketing materials and/or reporting
requirements, CFF shall be entitled to use and/or disclose, and Corbus hereby
pre-approves CFF’s use and/or disclosure of: (i) the mark “Corbus,” Corbus’s
logo and a general description of Corbus, (ii) the existence and a general
description of the nature of this Agreement (excluding financial terms), and
(iii) a general description of the nature of the Development Plan consistent
with the confidentiality terms herein; provided, however, CFF shall properly use
any and all Corbus trademarks in a manner so as to not diminish its goodwill.
Notwithstanding the foregoing or any contrary provision contained herein, in
connection with: any description by Corbus or its Affiliates of its portfolio
and of its industry discovery and Development Plan, Corbus shall be entitled to
use and/or disclose, and CFF hereby pre-approves Corbus’s use and/or disclosure
of: (i) a general description of CFF, (ii) the existence and a general
description of the nature of this Agreement (excluding financial terms), and
(iii) a general description of the nature of the Development Plan consistent
with the confidentiality terms herein.

 

ARTICLE VI – PUBLICATION

 

The Parties shall publish the Results of the Phase 2 Clinical Trial at the
earliest opportunity that is consistent with the protection of the
confidentiality of Development Plan Technology. Corbus reserves the first right
to publish or publicly present the data generated during the performance of, or
as a result of, the Development Plan (the “Results”), subject to the following
terms and conditions. To the extent Corbus decides not to publish or publicly
present the Results, Corbus shall in its sole discretion allow CFF to publish or
publicly present such Results in accordance with this Article VI, and such
consent will be binding if, and only if, provided in writing in accordance with
the notice provisions contained herein. The Party proposing to publish or
publicly present the Results (the “Publishing Party”) will submit a draft of any
proposed manuscript, speech, poster or other disclosure to the other Party (the
“Non-Publishing Party”) for comments at least sixty (60) days prior to
submission for publication or oral presentation. The Non-Publishing Party shall
notify the Publishing Party in writing within thirty (30) days of receipt of
such draft with its comments, which shall be reasonably incorporated by the
Publishing Party. The comments of the Non-Publishing Party shall include but not
be limited to whether such draft contains (a) information of the Non-Publishing
Party which it considers to be Confidential Information under the provisions of
Article V hereof, (b) information that if published would have an adverse effect
on a Patent which the Non-Publishing Party intends to file or has filed, or (c)
information, including but not limited to chemical structures of a Product,
which the Non-Publishing Party reasonably believes would be likely to have a
material adverse impact on the development or commercialization of a Product. In
any such notification, the Non-Publishing Party shall indicate with specificity
its suggestions regarding the manner and degree to which the Publishing Party
may disclose such information. In the case of item (a) above, no Party shall
publish the Confidential Information of the other Party without the prior
written consent of such other Party in violation of Article V of this Agreement.
In the case of item (b) above, the Non-Publishing Party may request a delay and
the Publishing Party shall delay such publication, for a period not exceeding an
additional ninety (90) days, to permit the timely preparation and filing of a
patent application or an application for a certificate of invention on the
information involved. In the case of item (c) above, if the Publishing Party
shall disagree with the Non-Publishing Party’s assessment of the impact of the
publication, then the issue shall be referred to the Program Coordinator of each
Party who shall attempt in good faith to reach a fair and equitable resolution
of this disagreement. If the disagreement is not resolved in this manner within
fourteen (14) days of referral to the respective Program Coordinators, then the
decision of publication shall be subject to the Dispute Resolution provisions at
Section 11.2, subject always to the confidentiality provisions of Article V
hereof. The Parties agree that authorship of any publication will be determined
based on the customary standards then being applied in the relevant scientific
journal.

 

Corbus shall acknowledge the financial support of CFF in all Development Plan
publications.

 

  -24- 

 

 

ARTICLE VII – INDEMNIFICATION AND INSURANCE

 

7.1 Indemnification by Corbus. Corbus shall indemnify, defend and hold harmless
CFF, its Affiliates, and their respective directors, officers, employees and
agents (including, without limitation, the CFF Designees) (each, a “CFF
Indemnitee”), from and against any and all claims, suits and demands of Third
Parties and losses, liabilities, damages for personal injury, property damage or
otherwise, costs, penalties, fines and expenses (including reasonable fees of
attorneys) (collectively, “Losses”) arising out of or resulting from: (a) the
conduct of the Development Plan by Corbus and any breach of, or inaccuracy in,
any of representations or warranties made by Corbus in this Agreement, or any
breach or violation of any covenant or agreement of Corbus in or pursuant to
this Agreement; and (b) any claim of infringement or misappropriation of
intellectual property with respect to the Development Plan or any Product.
Corbus will have no obligation to indemnify CFF to the extent that the Losses
arise out of or result from, directly or indirectly, any breach of, or
inaccuracy in, any representation or warranty made by CFF in this Agreement, or
any breach or violation of any covenant or agreement of CFF in or pursuant to
this Agreement, or the negligence or willful misconduct by or of any of the CFF
Indemnitees.

 

7.2 Claims Procedures. Each CFF Indemnitee shall give notice Corbus promptly
after receipt by a CFF Indemnitee of notice of the commencement of any action,
suit or proceeding. Subject to Section 7.3, Corbus shall have the right to
assume and manage the defense thereof (with counsel reasonably satisfactory to
the CFF Indemnitee), including the right to settle, compromise and/or litigate
with respect to any such claim (but only after obtaining Corbus’s prior written
consent with respect to any proposed settlement, compromise or litigation;
provided, however, that Corbus shall not be required to obtain the CFF
Indemnitee’s prior written consent in connection with any proposed settlement,
compromise or litigation if, in connection with and following any such
settlement, compromise or litigation, the CFF Indemnitee (a) has no liability
(monetary or otherwise), (b) has not waived any of its rights and has not
admitted to any wrongdoing or guilt, (c) is not subject to any injunction or
other equitable or non-monetary relief, and (d) receives a full and
unconditional release of all applicable claims and liability).

 

  -25- 

 

 

7.3 Participation; Assuming Control of the Defense. Notwithstanding Section 7.2
above, CFF may participate in the defense of any claim at its sole expense, with
counsel reasonably acceptable to Corbus; provided, however, if (a) there is a
conflict of interest that would prevent Corbus, on the one hand, and CFF, on the
other hand, from being represented by a single law firm in the defense of such
action; in each such instance, or (b) there shall be one or more additional or
other defenses available to CFF that are not available to Corbus, then in each
such instance Corbus shall pay the reasonable fees and expenses of one law firm
serving as counsel for CFF, which law firm shall be subject to the prior consent
of Corbus, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

7.4 Insurance. Corbus shall maintain at its own expense, with a reputable
insurance carrier, coverage for Corbus, its Affiliates, and their respective
employees written on a per occurrence basis commensurate with a reasonable
assessment of the risks associated with the conduct of the Development Plans.
Maintenance of such insurance coverage will not relieve Corbus of any
responsibility under this agreement for damages in excess of insurance limits or
otherwise. Corbus shall provide CFF with an insurance certificate from the
insurers, brokers or agents evidencing the applicable insurance coverage. At its
request, CFF may review Corbus’ insurance coverages no more than one time per
year.

 

  -26- 

 



 

7.5 Limitation of Liability. Neither Party shall be liable to the other Party
for any special, indirect, incidental, consequential, punitive or exemplary
damages, including, but not limited to, lost profits, in connection with such
Party’s breach of this Agreement.

 

ARTICLE VIII – PATENTABLE INVENTIONS

 

8.1 Ownership. All inventions relating to the Development Plan invented,
conceived or made and all data and know-how generated with respect thereto
exclusively by Corbus or its Affiliates (directly or through others acting on
its behalf) during the term of this Agreement (a “Corbus Sole Invention”) and
all inventions relating to the Development Plan invented, conceived or made and
all data and know-how generated with respect thereto exclusively by CFF or its
Affiliates (directly or through others acting on its behalf) during the term of
this Agreement (a “CFF Sole Invention”) shall be solely owned by the Party
conceiving or making the invention or generating the data or know-how claimed.
All inventions relating to the Development Plan invented, conceived or made and
all data and know-how generated with respect thereto by both Parties or their
respective Affiliates (directly or through others acting on its behalf) during
the term of this Agreement (a “Joint Invention”) shall be jointly owned by the
CFF and Corbus. Inventorship shall be determined in accordance with United
States laws of inventorship.

 

8.2 Exclusive License Grant. CFF hereby grants, and agrees to grant to Corbus,
the consideration of which is acknowledged, an exclusive (even as to CFF) fully
paid up worldwide license with the right to grant sublicenses to all its rights
under the CFF Patents and Joint Patents for all purposes and to CFF Sole
Inventions, Joint Inventions, and all information, methods, data and know-how
that CFF controls and is useful to the Development Plan. CFF acknowledges and
agrees that it does not retain any rights to any Sole Invention or any Joint
Invention or any Patents claiming such Inventions for any purpose whatsoever.

 

  -27- 

 



 

8.3 Preparation. Corbus will control in its sole discretion the preparation,
filing, prosecution, maintenance and enforcement of all Corbus Patents, CFF Sole
Inventions, CFF Patents and Joint Patents. CFF will have the right to review,
and Corbus will deliver to CFF, all patent applications related to CFF Sole
Inventions and Joint Inventions prior to their filing. Notwithstanding the
foregoing, nothing herein shall obligate Corbus to prepare or file a patent
application directed to any Sole Invention or Joint Invention. CFF agrees to
execute any documents of assignment, declaration, or otherwise reasonably
necessary for Corbus to file, prosecute, maintain and enforce the Corbus
Patents, CFF Patents and Joint Patents.

 

8.4 Costs. Corbus shall be responsible for all costs incurred in the
preparation, prosecution, maintenance and enforcement of Corbus Patents, CFF
Patents, and Joint Patents.

 

8.5 Abandonment. Notwithstanding any contrary provision contained herein, prior
to Corbus (or any Affiliate, licensee, sublicensee, transferee or successor of
Corbus) abandoning any Patent or patent application related to any Product
(including abandonment for failure to pay any required fees) for any reason,
Corbus shall promptly notify CFF, or cause CFF to be notified, of such pending
abandonment, whereupon CFF shall have the right and opportunity to prosecute or
maintain the applicable Patent at CFF’s own expense. Corbus hereby agrees to
exercise its good faith efforts to obtain such consents, on CFF’s behalf, as may
be necessary, advisable and/or appropriate for CFF to exercise its rights under
this Section 8.5.

 

8.6 No License. Nothing herein shall be construed as a grant or obligation of
grant of any license of any kind or a change of title from Corbus to CFF or any
Third Party under any Patent owned or controlled by Corbus unless explicitly
stated herein.

 

  -28- 

 







 



ARTICLE IX – TERM AND TERMINATION

 

9.1 Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this Article IX,
shall terminate at such time as when there are no longer any payment obligations
owing from Corbus to CFF under Article IV hereto.

 

9.2 Termination by CFF For Cause. Notwithstanding any provision contained herein
or in any other document to the contrary, CFF may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement
upon the occurrence of any of the following events (each, a “Default”)
(provided, however, that, in each instance (other than pursuant to Section
9.2(c)), Corbus shall have thirty (30) days following the earlier of Corbus’s
receipt of written notice from CFF to Corbus of the occurrence of a Default or
Corbus becoming aware of such Default to cure such Default):

 

9.2.1 Any material breach or default by Corbus in the performance of any of its
material covenants or obligations hereunder;

 

9.2.2 Any representation or warranty made by Corbus in this Agreement is not
true in any material respects as of the date made; and/or

 

9.2.3 A case or proceeding (i) under the bankruptcy laws of the United States
now or hereafter in effect is filed against Corbus or all or substantially all
of its assets and such petition or application is not dismissed within sixty
(60) days after the date of its filing or Corbus shall file any answer admitting
and not contesting such petition, or (ii) under the bankruptcy laws of the
United States now or hereafter in effect or under any insolvency,
reorganization, receivership, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or equity) is filed by
Corbus for all or substantially all of its assets.

 

  -29- 

 



 

9.3 Termination for CFF Breach. Corbus may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement in the
event CFF shall have (a) materially breached or defaulted in the performance of
any of its material covenants or obligations hereunder or (b) any representation
or warranty made by CFF in this Agreement is not true in any material respects
as of the date made, and such breach or default shall have continued for thirty
(30) days after written notice thereof was provided to CFF by Corbus.

 

9.4 General Effect of Termination; Survival.

 

9.4.1 Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights that shall have accrued to the benefit of any
Party prior to such termination or expiration. Such termination or expiration
shall not relieve any Party from obligations which are expressly indicated to
survive termination of this Agreement.

 

9.4.2 If this Agreement is terminated for any reason, all of the Parties’ rights
and obligations under, and/or the provisions contained in Sections 3.2 and 9.4
and Articles IV, V, VI, VII, VIII, X and XI shall survive termination or
expiration of this Agreement.

 

9.4.3 Subject to Section 8.4, upon termination or expiration of this Agreement,
Corbus will retain ownership or exclusive rights to the Corbus Development Plan
Technology and the inventions licensed to it by CFF pursuant to Article VIII of
this Agreement (including intellectual property rights).

 

9.5 Prior Agreement. The Parties previously entered into the Prior Agreement.
The terms of the Prior Agreement are not intended to be affected by this
Agreement, and whether or not this Agreement is terminated, the Prior Agreement
shall remain in full force and effect.

 

  -30- 

 



 

ARTICLE X – REPRESENTATIONS AND WARRANTIES

 

10.1 Representations and Warranties of Corbus. Corbus represents and warrants to
CFF that: (i) this Agreement has been duly executed and delivered by Corbus and
constitutes the valid and binding obligation of Corbus, enforceable against
Corbus in accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles; (ii) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of
Corbus and its directors and stockholders; (iii) the individual executing this
Agreement on behalf of Corbus is duly authorized to do so; and (iv) no provision
contained in this Agreement violates any other agreement to which Corbus is
bound or otherwise subject; and (v) without the Award provided for in this
Agreement, the development of the Product for use in the Field either would not
be conducted by Corbus or would be substantially delayed.

 

10.2 Representations and Warranties of CFF. CFF represents and warrants to
Corbus that: (a) this Agreement has been duly executed and delivered by CFF and
constitutes the valid and binding obligation of CFF, enforceable against CFF in
accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles; (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of CFF
and its directors; (c) the individual executing this Agreement on behalf of CFF
is duly authorized to do so; and (d) no provision contained in this Agreement
violates any other agreement to which CFF is bound or otherwise subject.

 

ARTICLE XI – MISCELLANEOUS PROVISIONS

 

11.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland.

 

  -31- 

 



 

11.2 Dispute Resolution.

 

11.2.1 In the event of any dispute, claim or controversy arising out of,
relating to or in any way connected to the interpretation of any provision of
this Agreement, the performance of either Party under this Agreement or any
other matter under this Agreement, including any action in tort, contract or
otherwise, at equity or law (a “Dispute”), either Party may at any time provide
the other Party with written notice specifying the nature and terms of such
Dispute in reasonable detail. As soon as practicable after receipt of such
notice, the chief executive officers of each of the Parties or their designees
shall meet at a mutually agreed upon time and location for the purpose of
resolving such Dispute. Each Party shall engage in good faith discussions and/or
negotiations for a period of up to thirty (30) days to attempt to resolve the
Dispute or negotiate an interpretation or revision of the applicable portion of
this Agreement which is mutually agreeable to both Parties without the necessity
of formal dispute resolution procedures relating thereto.

 

11.2.2 In the event that such Dispute is not resolved by the Parties in
accordance with subparagraph (a), either Party may pursue the resolution of such
Dispute in a court of competent jurisdiction.

 

11.3 Waiver. No provision of this Agreement may be waived except in writing by
both Parties hereto. No failure or delay by either Party hereto in exercising
any right or remedy hereunder or under applicable law will operate as a waiver
thereof, or a waiver of any right or remedy on any subsequent occasion.

 

11.4 Force Majeure. Neither Party will be in breach hereof by reason of its
delay in the performance of or failure to perform any of its obligations
hereunder, if that delay or failure is caused by strikes, acts of God or the
public enemy, riots, incendiaries, interference by civil or military
authorities, compliance with governmental priorities for materials, or any fault
beyond its reasonable control. In such event Corbus or CFF, as the case may be,
shall immediately notify the other Party of such inability and of the period for
which such inability is expected to continue. The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled. To the extent
possible, each Party shall use reasonable efforts to minimize the duration of
any force majeure.

 

  -32- 

 



 

11.5 Severability. Should one or more provisions of this Agreement be or become
invalid, then the Parties hereto shall attempt to agree upon valid provisions in
substitution for the invalid provisions, which in their economic effect come so
close to the invalid provisions that it can be reasonably assumed that the
Parties would have accepted this Agreement with those new provisions. If the
Parties are unable to agree on such valid provisions, the invalidity of such one
or more provisions of this Agreement shall nevertheless not affect the validity
of the Agreement as a whole, unless the invalid provisions are of such essential
importance for this Agreement that it may be reasonably presumed that the
Parties would not have entered into this Agreement without the invalid
provisions.

 

11.6 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement, without the consent of the
other Party, (i) to any of its Affiliates, if the assigning Party
unconditionally guarantees the full performance of its Affiliate’s obligations
hereunder, or (ii) in connection with such Party’s merger, consolidation or
transfer, license or sale of all or substantially all of the assets of such
Party to which this Agreement relates, provided, that the successor, surviving
entity, purchaser of assets, transferee, or other similar party, as applicable,
expressly assumes in full in writing such Party’s obligations under this
Agreement. Any purported assignment in contravention of this Section 11.6 shall,
at the option of the non-assigning Party, be null and void and of no effect. No
assignment shall release either Party from responsibility for the performance of
any accrued obligation of such Party hereunder. This Agreement shall be binding
upon and enforceable against the successor to, or any permitted assignees from,
either of the Parties hereto.

 

  -33- 

 

 

11.7 Counterparts. This Agreement may be executed in duplicate, each of which
shall be deemed to be original and both of which shall constitute one and the
same Agreement.

 

11.8 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, partnership or similar relationship between CFF and Corbus.
Notwithstanding any of the provisions of this Agreement, neither Party to this
Agreement shall at any time enter into, incur, or hold itself out to Third
Parties as having authority to enter into or incur, on behalf of the other
Party, any commitment, expense, or liability whatsoever, and all contracts,
expenses and liabilities in connection with or relating to the obligations of
each Party under this Agreement shall be made, paid, and undertaken exclusively
by such Party on its own behalf and not as an agent or representative of the
other.

 

11.9 Notice. All communications between the Parties with respect to any of the
provisions of this Agreement will be sent to the addresses set out below, or to
such other addresses as may be designated by one party to the other by notice
pursuant hereto, by prepaid, certified air mail (which shall be deemed received
by the other Party on the seventh (7th) business day following deposit in the
mails), or by facsimile transmission, or other electronic means of communication
(which shall be deemed received when transmitted), with confirmation by first
class letter, postage pre-paid, given by the close of business on or before the
next following business day, or by a nationally recognized overnight courier
(which shall be deemed received on the date of delivery):



 

  -34- 

 

 

  if to CFF:           Dr. Preston Campbell, III     President and CEO     4550
Montgomery Ave.     Suite 1100N     Bethesda, Maryland 20814     Phone:     Fax:
    E-mail: Pcampbell@cff.org           with a copy to:           Kenneth I.
Schaner, Esq.     Schaner & Lubitz, PLLC     4550 Montgomery Ave.     Suite
1100N     Bethesda, Maryland 20814     Phone: 240-482-2848     Fax: 202-470-2241
    E-mail: ken@schanerlaw.com           if to Corbus:           Yuval Cohen,
CEO     Corbus Pharmaceuticals, Inc     100 River Ridge Drive     Norwood, MA
02062     Phone: 617-963-0100     Fax: 617-663-6085     E-mail:
ycohen@CorbusPharma.com           with a copy to:           Lowenstein Sandler
LLP     65 Livingston Avenue     Roseland, New Jersey 07068     Attn: Michael J.
Lerner, Esq.     Phone: 973-597-6395     E-mail: mlerner@lowenstein.com  

 

 -35- 

 

 



11.10 Headings. The paragraph headings are for convenience only and will not be
deemed to affect in any way the language of the provisions to which they refer.

 

11.11 Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the matters referred to herein, and may only be amended by a
written document, duly executed on behalf of the respective Parties.

 

11.12 No Impairment. Corbus will not, by amendment of its organizational or
governing documents, or through reorganization, recapitalization, consolidation,
merger, dissolution, sale, transfer or assignment of assets, issuance of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms, provisions, covenants or agreements of this
Agreement, but rather will at all times in good faith assist in the carrying out
of all such terms, provisions, covenants and agreements and in the taking of all
such actions as may be necessary, advisable or appropriate in order to protect
the rights of CFF against impairment.

 

[Remainder of page intentionally left blank]



 

 -36- 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Research, Development and
Commercialization Agreement as of the date first written above.

 

CYSTIC FIBROSIS FOUNDATION   CORBUS PHARMACEUTICALS, INC.        
                             By: /s/ Preston Campbell   By: /s/ Yuval Cohen    
      Name: Preston Campbell   Name: Yuval Cohen           Title: President and
CEO   Title: CEO

 

 

[Signature Page]

 

 

 

Exhibit A

 

Development Plan

 

A Multicenter, Randomized, Double-blind, Placebo-controlled Phase 2

Trial to Evaluate Efficacy and Safety of Lenabasum in Cystic Fibrosis

 

INVESTIGATIONAL PRODUCT: Lenabasum

 

INDICATION: Cystic fibrosis

 

INVESTIGATIONAL SITES/LOCATIONS: Up to 100 sites in North America, Europe,
Israel and Australia are planned

 

OBJECTIVES AND ENDPOINTS:



 

 Primary efficacy objective

 

 Primary endpoint

 

To evaluate the efficacy of lenabasum 20 mg twice per day (BID) compared to
placebo in the treatment of cystic fibrosis (CF) by assessing the rate of
pulmonary exacerbations (PEx) using primary definition of PEx

 

 

Rate of PEx using primary definition of PEx with lenabasum 20 mg BID, compared
to placebo, during the treatment period







 

 Secondary efficacy objective

 

 Secondary endpoints

 

1. To evaluate the efficacy of lenabasum 20 mg BID compared to placebo in the
treatment of CF by assessing other efficacy endpoints

 

a. Event rate of PEx using secondary definition of PEx with lenabasum 20 mg BID
compared to placebo

b. Time to first new PEx using primary definition of PEx with lenabasum 20 mg
BID compared to placebo

c. Time to first PEx using secondary definition of PEx with lenabasum 20 mg BID
compared to placebo

d. Change from baseline in CFQ-R respiratory symptom domain with lenabasum 20 mg
BID compared to placebo

e. Change from baseline in FEV1 %

predicted with lenabasum 20 mg BID

compared to placebo

 

   

 



 

2. To evaluate the efficacy of lenabasum 5 mg BID compared to placebo in the
treatment of CF

 

 

a. Rate of pulmonary exacerbations (PEx) using primary definition of PEx with
lenabasum 5 mg BID compared to placebo, during the treatment period



   

b. Event rate of PEx using secondary definition of PEx with lenabasum 5 mg BID
compared to placebo

c. Time to first new PEx using primary definition of PEx with lenabasum 5 mg BID
compared to placebo

d. Time to first PEx using secondary definition of PEx with lenabasum 5 mg BID
compared to placebo

e. Change from baseline in CFQ-R respiratory symptom domain with lenabasum 5 mg
BID compared to placebo

f. Change from baseline in FEV1 % predicted with lenabasum 5 mg BID compared to
placebo







 

Tertiary efficacy objective

 

Tertiary endpoints

 

[*]

 

 

a.     [*]

b.     [*]

c.     [*]

d.     [*]

e.     [*]

f.      [*]

g.     [*]

 

   

 



 

Pharmacokinetic (PK) objectives   PK endpoints

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

[*]

 

[*]

 

 

 

[*]

 

   

 



 

Safety objectives



 

Safety endpoints



To evaluate safety of lenabasum 20 mg BID and lenabasum 5 mg BID treatment and
placebo treatment



 

● TEAEs

 

● Changes in vital signs, physical examination, blood and urine laboratory
safety tests and electrocardiograms



     

To evaluate tolerability of lenabasum 20 mg BID and lenabasum 5 mg BID treatment

 

Treatment discontinuations with lenabasum treatments compared to placebo





 

   

 



 

STUDY DESIGN:

 

This is a multicenter, double-blind, randomized, placebo-controlled, parallel
group trial of efficacy and safety of treatment of CF subjects with lenabasum 20
mg BID and lenabasum 5 mg BID.

 

This trial includes analyses of event rate of and time to PEx. In this study,
primary definition of PEx is based on the physician decision to treat with oral,
intravenous or inhaled antibiotic(s) in the presence of at least 4/12 Fuch’s
criteria. [*].

 

The target population is males and females with CF ≥ 12 years of age with FEV1 ≥
40% predicted and < 100% predicted in 12 months before screening. The target
population will be enriched for subjects with increased risk of a new PEx [*].
Subjects must have 2 or 3 new PEx treated with intravenous (IV) antibiotics in
the 12 months before screening. Alternatively, if the subject had only 1 new PEx
treated with IV antibiotics in the last 12 months, then that subject must have ≥
1 other new PEx treated with oral antibiotics in the last 12 months before
screening; [*].

 

See Table 1 below for the eligibility criterion by number of new PEx in the 12
months before screening.

 

Table 1 Eligibility by Number of New PEx in 12 Months before Screening



 

New PEx treated with

intravenous antibiotics, N

 

New PEx treated with oral

antibiotics, N

 

 

Eligible by PEx criteria

2 or 3   No requirement   Yes 1   ≥ 1   Yes 0, > 3   Not applicable   No

 

[*] subjects will be screened to identify a target of 415 eligible subjects.
[*].

 

Subjects will be randomized centrally to treatment assignment before dosing in a
2:1:2 ratio to 1 of 3 treatment cohorts:

 

1. Cohort 1: Lenabasum 20 mg BID, n = 166

 

2. Cohort 2: Lenabasum 5 mg BID, n = 83

 

3. Cohort 3: Placebo BID, n = 166.

 

[*].

 



   

 

 

Duration and Visits

 

[*]. Active dosing with study drug is 28 weeks. [*].

 

[*] they will return 4 weeks after the last dose of study drug [*].

 

[*].

 

[*].

 

Efficacy Assessments

 



● [*]     ● [*]     ● [*]   ● [*]   ● CFQ-R questionnaire at screening, [*]    
● [*]     ● [*]

 



Safety Assessments

 



● [*]     ● [*]     ● [*]   ● [*]     ● [*]





 

   

 



 

STUDY SCHEMATIC

 

[*]

 

SUBJECTS (PLANNED): 415 subjects

 

PATIENT POPULATION:

 

Target population for this study is subjects ≥ 12 years of age with known
diagnosis of CF, with history of prior PEx in the last 12 months, [*].

 

STUDY PRODUCTS, DOSE AND MODE OF ADMINISTRATION

 

Study drugs are [*] of lenabasum 20 mg, lenabasum 5 mg and placebo.

 

● Lenabasum: The preparation of lenabasum that will be used in this study is [*]
    ● Placebo: [*]

 

Lenabasum and placebo capsules are identical in terms of appearance. Both are
packaged in the same type container closures with the same number of capsules.

 

[*].

 

DURATION OF TREATMENT: 28 weeks

 

DISCONTINUATION FROM TREATMENT:

 

Removal of Subjects from Therapy or Assessments:

 

An individual subject will have study drug permanently discontinued if any of
the following occur in the subject in question:

 

● Withdrawal of consent     ● Pregnancy

 

   

 



 

● Any serious TEAE probably or definitely-related to lenabasum     ● Any
life-threatening AE.

 

[*].

 

Premature Termination or Suspension of the Study:

 

This study may be suspended or prematurely terminated if there is sufficient
reasonable cause. If any of the following events occur in a subject during
enrollment, study entry and randomization of new subjects into the study will be
suspended until review of the event in question occurs by the Data Monitoring
Committee (DMC):

 

● [*]     ● [*]     ● [*]     ● [*]

 

Administration of study drug may continue during the time of review in subjects
who are already receiving study drug, based on the judgment of the Chief Medical
Officer of Corbus.

 

An expedited and cumulative review of safety data and the circumstances of the
event(s) in question will be conducted by the DMC, with additional external
expertise as needed, to make recommendations to Corbus whether screening,
randomization, and/or dosing can resume or should be discontinued, whether the
protocol should be modified, or whether the study should be discontinued
permanently. Upon consideration of a cumulative review of safety and other data,
the study can be discontinued permanently by Corbus.

 

Written notification, documenting the reason for study suspension or
termination, will be provided by Corbus to the investigators and the respective
country regulatory authorities. If the study is suspended or prematurely
terminated, the investigators will promptly inform the reviewing Independent
Ethics Committee/Institutional Review Board (hereafter referred to as the Ethics
Committee or EC) at each site and will provide the reason(s) for the suspension
or termination. Review and approval by the reviewing EC at each site is required
for resumption of the study in the event the study is interrupted.

 

STATISTICAL ANALYSES:

 

The Statistical Analysis Plan will be completed before database locking and
unblinding.

 

The study is expected to enroll approximately 415 subjects, with ~166 subjects
each in the lenabasum 20 mg BID and placebo BID cohorts and ~83 subjects in the
lenabasum 5 mg BID cohort [*].

 

[*]

 

[*]

 

[*]

 

[*]

 

Efficacy comparisons will be made between each dose of lenabasum and placebo.
The event rate of new PEx will be compared between the lenabasum and placebo
groups [*].

 

For time to first PEx, [*] will be used for comparing the [*] between the active
and placebo groups. [*].

 

[*] endpoints such as [*], change in CFQ-R domain scores, change in FEV1 %
predicted, [*],[*],[*], and [*] will be analyzed using [*].

 

[*]

 

[*]

 

[*]

 

[*]

 



   

 

 



Exhibit B

 

Milestone Payments and Budget

 

Milestone Payments



 

 Milestone

  Milestone Payment   Expected Milestone Completion Date           Upon Contract
Execution   10% ($2,500,000)   [*]           [*]   15% ($3,750,000)   [*]      
    [*]   [*]   [*]           [*]   [*]   [*]           [*]   [*]   [*]        
  [*]   [*]   [*]





 

   

 

 

BUDGET

 

[*][NOTE: Approximately seven pages of this Exhibit B for which confidential
treatment has been requested have been omitted and filed separately with the
Securities and Exchange Commission.]

 





   

 

 



EXHIBIT C

 

CFF Patents

 

None.

 

   

 

 

Exhibit D

 

Warrants Awarded to CFF

 

Warrant Certificate No. F-1

 

NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.

 

Effective Date: January 26, 2018   Void After: January 26, 2025

 

CORBUS PHARMACEUTICALS HOLDINGS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Corbus Pharmaceuticals Holdings, Inc., a Delaware corporation (the “Company”),
for value received on January 26, 2018 (the “Effective Date”), hereby issues to
The Cystic Fibrosis Foundation (the “Holder”) this warrant (the “Warrant”) to
purchase, 1,000,000 shares (each such share as from time to time adjusted as
hereinafter provided being a “Warrant Share” and all such shares being the
“Warrant Shares”) of the Company’s Common Stock (as defined below), at the
Exercise Price (as defined below), as adjusted from time to time as provided
herein, on or before January 26, 2025 (the “Expiration Date”), all subject to
the following terms and conditions.

 

As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $13.20 per share of Common Stock, subject to adjustment as provided
herein; (iv) “Trading Day” means any day on which the Common Stock is traded (or
available for trading) on its principal Trading Market (as defined below); and
(v) “Affiliate” means any person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a person, as such terms are used and construed in Rule 144 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”). For
purposes hereof, “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the New York Stock Exchange, the NYSE MKT, the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, or any other
national securities exchange, as well as the OTC Bulletin Board or any tier of
the OTC Markets.

 

1. DURATION AND EXERCISE OF WARRANTS

 

(a) Exercise Period. Commencing on the Effective Date of this Warrant, the
Holder may exercise this Warrant for up to 500,000 shares of Common Stock (the
“Initial Exercise Amount”). Upon the Completion of the CF Trial (as defined
below), the Holder may exercise this Warrant for the remaining 500,000 shares of
Common Stock (the “Additional Exercise Amount”) issuable pursuant to the terms
of this Warrant. At no point in time, may the Holder exercise this Warrant for
more than 1,000,000 shares of Common Stock in the aggregate. The Holder may
exercise this Warrant, in whole or in part (in accordance with the limitations
set forth in this Section 1(a)), on any Business Day on or before 5:00 P.M.,
Eastern Time, on the Expiration Date, at which time this Warrant shall become
void and of no value. For purposes of this Warrant, the term “Completion of the
CF Trial” shall mean completion of the final Milestone by the Company and
receipt of the final Milestone Payment by the Company from Cystic Fibrosis
Foundation as set forth in Exhibit B to the Cystic Fibrosis Program Related
Investment Agreement by and between Corbus Pharmaceuticals, Inc. and Cystic
Fibrosis Foundation dated January 26, 2018.

 



   

 

 



(b) Exercise Procedures.

 

(i) While this Warrant remains outstanding and exercisable in accordance with
Section 1(a) , the Holder may exercise this Warrant in whole or in part at any
time and from time to time by:

 

(A) delivery to the Company of a duly executed copy of the Notice of Exercise
attached as Exhibit A;

 

(B) surrender of this Warrant to the Secretary of the Company at its principal
offices or at such other office or agency as the Company may specify in writing
to the Holder; and

 

(C) payment of the then-applicable Exercise Price per share multiplied by the
number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America.

 

(ii) Upon the exercise of this Warrant in compliance with the provisions of
Section 1(a) and this Section 1(b), the Company shall promptly issue and cause
to be delivered to the Holder a certificate for the Warrant Shares purchased by
the Holder. Each exercise of this Warrant shall be effective immediately prior
to the close of business on the date (the “Date of Exercise”) that the
conditions set forth in this Section 1(b) have been satisfied, as the case may
be. On the first Business Day following the date on which the Company has
received each of the Notice of Exercise and the Aggregate Exercise Price (the
“Exercise Delivery Documents”), the Company shall transmit an acknowledgment of
receipt of the Exercise Delivery Documents to the Company’s transfer agent (the
“Transfer Agent”). On or before the second Business Day following the date on
which the Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall (X) provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Notice of Exercise, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise. Upon delivery of the Exercise Delivery Documents, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.

 

(c) Partial Exercise. This Warrant shall be exercisable, either in its entirety
or, from time to time, for part only of the number of Warrant Shares referenced
by this Warrant for which the Warrant is then currently exercisable. If this
Warrant is submitted in connection with any exercise pursuant to Section 1 and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the actual number of Warrant Shares being acquired upon such an
exercise, then the Company shall as soon as practicable after any exercise and
at its own expense, issue a new Warrant of like tenor representing the right to
purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised.

 

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 16.

 

   

 



 

2. ISSUANCE OF WARRANT SHARES

 

(a) The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.

 

(b) The Company shall register this Warrant upon records to be maintained by the
Company for that purpose in the name of the record holder of such Warrant from
time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.

 

(c) The Company will not, by amendment of its certificate of incorporation,
by-laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all action necessary or appropriate in order to protect the rights
of the Holder to exercise this Warrant, or against impairment of such rights.

 

3. ADJUSTMENTS OF EXERCISE PRICE, NUMBER AND TYPE OF WARRANT SHARES

 

(a) The Exercise Price and the number of shares purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 3; provided, that
notwithstanding the provisions of this Section 3, the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock. If the Company does not have the requisite number of authorized but
unissued shares of Common Stock to make any adjustment, the Company shall use
its commercially reasonable efforts to obtain the necessary stockholder consent
to increase the authorized number of shares of Common Stock to make such an
adjustment pursuant to this Section 3.

 

(i) Subdivision or Combination of Stock. In case the Company shall at any time
subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the number of Warrant Shares, the Initial Exercise Amount and the
Additional Exercise Amount shall be proportionately increased, and conversely,
in case the outstanding shares of Common Stock of the Company shall be combined
(whether by way of stock combination, reverse stock split or otherwise) into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of Warrant Shares,
the Initial Exercise Amount and the Additional Exercise Amount shall be
proportionately decreased. The Exercise Price, the Warrant Shares, the Initial
Exercise Amount and the Additional Exercise Amount, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described in this Section 3(a)(i).

 

(ii) Dividends in Stock, Property, Reclassification. If at any time, or from
time to time, all of the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:

(A) any shares of stock or other securities that are at any time directly or
indirectly convertible into or exchangeable for Common Stock, or any rights or
options to subscribe for, purchase or otherwise acquire any of the foregoing by
way of dividend or other distribution, or

 

(B) additional stock or other securities or property (including cash) by way of
spin-off, split-up, reclassification, combination of shares or similar corporate
rearrangement (other than shares of Common Stock issued as a stock split or
adjustments in respect of which shall be covered by the terms of Section 3(a)(i)
above), then and in each such case, the Exercise Price and the number of Warrant
Shares to be obtained upon exercise of this Warrant shall be adjusted
proportionately, and the Holder hereof shall, upon the exercise of this Warrant,
be entitled to receive, in addition to the number of shares of Common Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to above) that such Holder would hold on the date of such
exercise had such Holder been the holder of record of such Common Stock as of
the date on which holders of Common Stock received or became entitled to receive
such shares or all other additional stock and other securities and property. The
Exercise Price and the Warrant Shares, as so adjusted, shall be readjusted in
the same manner upon the happening of any successive event or events described
in this Section 3(a)(ii).



 

   

 

 

(iii) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the capital stock of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its assets or other transaction shall
be effected in such a way that holders of Common Stock shall be entitled to
receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of the Common Stock of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant) such shares of stock, securities or
other assets or property as may be issued or payable with respect to or in
exchange for a number of outstanding shares of such Common Stock equal to the
number of shares of such stock immediately theretofore purchasable and
receivable assuming the full exercise of the rights represented by this Warrant.
In the event of any Organic Change, appropriate provision shall be made by the
Company with respect to the rights and interests of the Holder to the end that
the provisions hereof (including, without limitation, provisions for adjustments
of the Exercise Price and of the number of shares purchasable and receivable
upon the exercise of this Warrant) shall thereafter be applicable, in relation
to any shares of stock, securities or assets thereafter deliverable upon the
exercise hereof. The Company will not affect any such consolidation, merger or
sale unless, prior to the consummation thereof, the successor corporation (if
other than the Company) resulting from such consolidation or merger or the
corporation purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase. If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock of
record shall be entitled to exchange their shares for securities, cash, or other
property delivered upon such Organic Change; provided, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Holder is entitled to exercise this Warrant during the 10-day period for the
amount of shares of Common Stock for which this Warrant is then currently
exercisable commencing on the date of such notice to the effective date of the
event triggering such notice. In any event, the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall be deemed to assume such obligation to deliver to
such Holder such shares of stock, securities or assets even in the absence of a
written instrument assuming such obligation to the extent such assumption occurs
by operation of law.

 

(b) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall promptly furnish or cause to be
furnished to such Holder a like certificate setting forth: (i) such adjustments
and readjustments; and (ii) the number of shares and the amount, if any, of
other property which at the time would be received upon the exercise of the
Warrant.

 

(c) Certain Events. If any event occurs as to which the other provisions of this
Section 3 are not strictly applicable but the lack of any adjustment would not
fairly protect the purchase rights of the Holder under this Warrant in
accordance with the basic intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company’s Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.

 

   

 



 

4. RESERVED

 

5. TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES

 

(a) Registration of Transfers and Exchanges. Subject to Section 5(c), upon the
Holder’s surrender of this Warrant, with a duly executed copy of the Form of
Assignment attached as Exhibit B, to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder, the Company shall register the transfer of all or any
portion of this Warrant. Upon such registration of transfer, the Company shall
issue a new Warrant, in substantially the form of this Warrant, evidencing the
acquisition rights transferred to the transferee and a new Warrant, in similar
form, evidencing the remaining acquisition rights not transferred, to the Holder
requesting the transfer.

 

(b) Warrant Exchangeable for Different Denominations. The Holder may exchange
this Warrant for a new Warrant or Warrants, in substantially the form of this
Warrant, evidencing in the aggregate the right to purchase the number of Warrant
Shares which may then be purchased hereunder, each of such new Warrants to be
dated the date of such exchange and to represent the right to purchase such
number of Warrant Shares as shall be designated by the Holder. The Holder shall
surrender this Warrant with duly executed instructions regarding such
re-certification of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder.

 

(c) Restrictions on Transfers. This Warrant may not be transferred at any time
without: (i) registration under the Securities Act; or (ii) an exemption from
such registration and a written opinion of legal counsel addressed to the
Company that the proposed transfer of the Warrant may be effected without
registration under the Securities Act, which opinion will be in form and from
counsel reasonably satisfactory to the Company.

 

(d) Permitted Transfers and Assignments. Notwithstanding any provision to the
contrary in this Section 5, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates without obtaining the opinion from counsel that may
be required by Section 5(c)(ii), provided, that the Holder delivers to the
Company and its counsel certification, documentation, and other assurances
reasonably required by the Company’s counsel to enable the Company’s counsel to
render an opinion to the Company’s Transfer Agent that such transfer does not
violate applicable securities laws.

 

6. MUTILATED OR MISSING WARRANT CERTIFICATE

 

If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.

 

7. PAYMENT OF TAXES

 

The Company will pay all transfer and stock issuance taxes attributable to the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.

 

8. FRACTIONAL WARRANT SHARES

 

No fractional Warrant Shares shall be issued upon exercise of this Warrant. The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.

 

   

 



 

9. NO STOCK RIGHTS AND LEGEND

 

No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).

 

Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”

 

10. LOCK-UP

 

Any Warrant Shares acquired pursuant to an exercise of this Warrant must not be
transferred, sold, hypothecated or otherwise disposed for a period of one year
from the date on which the Share Delivery Date .

 

11. NOTICES

 

All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission by the transmitting equipment; (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, if to the
registered Holder hereof; or (d) seven (7) days after the placement of the
notice into the mails (first class postage prepaid), to the Holder at the
address, facsimile number, or e-mail address furnished by the registered Holder
to the Company in accordance with the Subscription Agreement by and between the
Company and the Holder, or if to the Company, to it at One Kendall Square, Bldg
200, Cambridge, MA 02139, Attn: Yuval Cohen, CEO (or to such other address,
facsimile number, or e-mail address as the Holder or the Company as a party may
designate by notice the other party).

 

12. SEVERABILITY

 

If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

13. BINDING EFFECT

 

This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.

 

14. SURVIVAL OF RIGHTS AND DUTIES

 

This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.

 

15. GOVERNING LAW

 

This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.

 

   

 



 

16. DISPUTE RESOLUTION

 

In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two (2)
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

 

17. NOTICES OF RECORD DATE

 

Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right; or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying; (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right; (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective;and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.

 

18. RESERVATION OF SHARES

 

The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable. The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.

 

19. NO THIRD PARTY RIGHTS

 

This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third-party beneficiary hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

   

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.

 

  CORBUS PHARMACEUTICALS HOLDINGS, INC.                                     By:
 

 

  Name: Yuval Cohen   Title: Chief Executive Officer

 

   

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed by the Holder of Warrant if such Holder desires to exercise
Warrant)

 

To Corbus Pharmaceuticals Holdings, Inc.:

 

The undersigned hereby irrevocably elects to exercise this Warrant and to
purchase thereunder, [ ] full shares of Corbus Pharmaceuticals Holdings, Inc.
Common Stock issuable upon exercise of the Warrant and delivery of:

 

$[ ] (in cash as provided for in the foregoing Warrant) and any applicable taxes
payable by the undersigned pursuant to such Warrant.

 

The undersigned requests that certificates for such shares be issued in the name
of:

 

       

(Please print name, address and social security or federal employer
identification number (if applicable))

                         

 

If the shares issuable upon this exercise of the Warrant are not all of the
Warrant Shares which the Holder is entitled to acquire upon the exercise of the
Warrant, the undersigned requests that a new Warrant evidencing the rights not
so exercised be issued in the name of and delivered to:

 

        (Please print name, address and social security or federal employer
identification number (if applicable))                          

 

  Name of Holder (print):     (Signature):     (By:)     (Title:)     Dated:  

 

   

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, [ ] hereby sells, assigns and transfers to each assignee set
forth below all of the rights of the undersigned under the Warrant (as defined
in and evidenced by the attached Warrant) to acquire the number of Warrant
Shares set opposite the name of such assignee below and in and to the foregoing
Warrant with respect to said acquisition rights and the shares issuable upon
exercise of the Warrant:

 

Name of Assignee

 

Address

 

Number of Shares

 

 

 

 

 

If the total of the Warrant Shares are not all of the Warrant Shares evidenced
by the foregoing Warrant, the undersigned requests that a new Warrant evidencing
the right to acquire the Warrant Shares not so assigned be issued in the name of
and delivered to the undersigned.

 

  Name of Holder (print):     (Signature):     (By:)     (Title:)     Dated:  



 

   

 

 





